Citation Nr: 0523455	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  02-11 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
including as secondary to service-connected anemia and/or 
cardiac arrhythmia.  

2.  Entitlement to service connection for a disorder 
manifested by joint and bone pain, including as secondary to 
service-connected anemia and/or cardiac arrhythmia.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1977.  

This appeal arises from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In her notice of disagreement, the 
veteran limited the issues on appeal to those set out on the 
title page.  38 C.F.R. § 20.200 (2004).  

In September 2003, the Board of Veterans' Appeals (Board) 
remanded the veteran's claims for additional development.  
The actions ordered in the remand have been completed.  The 
veteran's claims have been returned to the Board for further 
appellate consideration.   Stegall v. West, 11  Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  Osteoarthritis and a thyroid disorder were first 
diagnosed many years after the veteran's separation from the 
service.  

2.  The claims folder does not include competent medical 
evidence, which provides a link between the veteran's 
osteoarthritis and thyroid disorder, and any service-
connected disability.  


CONCLUSIONS OF LAW

1.  A thyroid disorder is not proximately due to and/or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).  

2.  Osteoarthritis was not incurred or aggravated in active 
military service and the service incurrence or osteoarthritis 
may not be presumed.  Osteoarthritis is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board, in the September 2003 remand, ordered that the 
veteran be informed of the VCAA and that its requirements be 
met.  VA sent a letter to the veteran in April 2004.  The 
letter informed the veteran of the evidence necessary to 
support her claim, what evidence had been received, and how 
VA could assist her in developing her claim.  VA kept the 
veteran apprised of it actions in June 2004, September 2004, 
December 2004, and March 2005 letters.  A supplemental 
statement of the case was issued to the veteran in May 2005.  
Any defect in failing to properly notify the veteran of VCAA 
has been cured.  

VA obtained the veteran's VA medical records and her records 
from Comanche Memorial Hospital.  The veteran was afforded a 
VA examination in March 2005.  A medical opinion has been 
obtained.  A March 2005 Report of Contact reveals the veteran 
did not want a personal hearing and that she wished to have 
the California Department of Veterans Affairs continue to act 
as her representative.  The evidence identified by the 
veteran has been obtained.  The veteran has not identified 
any additional relevant evidence.  The veteran has been 
furnished all the intended benefits of VCAA.  See generally 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2004).  

Factual Background and Analysis.  The facts in this case are 
not in dispute.  The service medical records do not include 
any diagnosis or treatment for a thyroid disorder or 
osteoarthritis.  The claims folder indicates both disorders 
were diagnosed many years after the veteran's separation from 
the service in April 1977.  Hypothyroidism was first 
diagnosed in 1982.  The veteran's current VA treatment 
records document both a diagnosis of a thyroid disorder and 
osteoarthritis.  The veteran contends, not that these 
disorders began in service, but that they are caused by her 
service-connected anemia and/or cardiac arrhythmia.  She 
asserts that her currently diagnosed osteoarthritis and 
thyroid disorder are secondary to her service-connected 
anemia and/or cardiac arrhythmia.  

Service connection based on a claim that a service-connected 
disorder caused the development of another secondary 
disorder, requires competent medical evidence providing a 
causal link or nexus between a service-connected disorder and 
the claimed disorder.  See Anderson v. West, 12 Vet. App. 491 
(1999).  

As there is no question that the veteran currently has a 
thyroid disorder and her joint and bone pain has been 
diagnosed as osteoarthritis, the Board has limited its 
recital of the facts to the evidence addressing any link 
between the veteran's service-connected anemia and/or cardiac 
arrhythmia, and the currently diagnosed thyroid disorder and 
osteoarthritis.  

In March 2005 a VA examination was conducted.  The VA 
examiner noted the veteran had been diagnosed with 
hypothyroidism in 1982.  The veteran had recently been 
evaluated at the VA arthritis clinic.  X-rays in 2004 and 
2003 revealed osteoarthritis of the spine and knees.  The VA 
examiner responded to the Board's questions as follows:  
After reviewing all of the available medical literature, I 
see no evidence, after reviewing the Harrison's and up-to 
date, that thalassemia minor or thalassemia trait, can lead 
to any osteoarthritis.  Or that anemia or a heart condition 
can lead to osteoarthritis or thyroid disorders.  It was his 
medical opinion that the veteran's osteoarthritis of the back 
and knees, and her thyroid disorder were not related or 
secondary to her service-connected anemia and/or cardiac 
arrhythmia.  

The only evidence which supports the veteran's claim are her 
own statements.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In the absence of any competent medical evidence supporting 
the claim that a service-connected disorder caused her 
osteoarthritis and thyroid disorder, service connection is 
not warranted.  


ORDER

Service connection for a thyroid disorder is denied.  

Service connection for osteoarthritis is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


